Citation Nr: 0521278	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-28 170	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




FINDINGS OF FACT

1.  The veteran served on active duty in the military from 
March 1952 to November 1953.

2.  On June 20, 2005, prior to adjudicating his appealed 
claim for a higher rating for his asbestosis, the Board of 
Veterans' Appeals (Board) learned the veteran had died on May 
[redacted], 2005.


CONCLUSION OF LAW

Because of his death during the pendency of his appeal, the 
Board has no jurisdiction to adjudicate the merits of the 
veteran's claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  So 
this appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


